Exhibit 10.10

Award No.             

THE GAP, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

The Gap, Inc. (the “Company”) hereby grants to                          (the
“Employee”), an award (the “Award”) of Restricted Stock Units (each Restricted
Stock Unit shall be referred to as a “Stock Award”) which represent the right to
receive shares of the Company’s common stock, $0.05 par value (the “Shares”)
subject to the fulfillment of the vesting conditions and other conditions set
forth in the attached Appendix A and Appendix B. This Award is granted pursuant
to The Gap, Inc. 2011 Long-Term Incentive Plan (the “Plan”) and is subject to
all of the terms and conditions contained in this Restricted Stock Unit Award
Agreement (the “Agreement”), including the terms and conditions contained in the
attached Appendix A, Appendix B and the Plan. The date of this Agreement is
                        . Subject to the provisions of Appendix A, Appendix B
and of the Plan, the principal features of this Award are as follows:

 

Number of Stock Awards:   

 

Date of Grant:   

 

Date(s) Stock Awards   

 

Scheduled to Vest:   

 

 

 

As provided in the Plan and in this Agreement, this Award may terminate before
the scheduled vest date(s) of the Stock Awards. For example, if Employee’s
Termination of Service occurs before the date this Award vests, this Award will
terminate at the same time as such termination. Important additional information
on vesting and forfeiture of the Stock Awards covered by this Award including
those due to changes in employment is contained in paragraphs 3 through 6 of
Appendix A.

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement,
in duplicate, to be effective as of the date first above written.

THE GAP, INC.

Dated:                                 
                                                 
                                                 

I understand that this Option is 1) subject to all of the terms and conditions
of this Agreement (including the attached Appendix A and Appendix B) and of the
Plan, 2) not considered salary, nor is it a promise for future grants of
Options, 3) not a term or condition of my employment with the Company (or one of
its Affiliates), and 4) made at the sole discretion of the Company.



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF STOCK AWARD

1. Grant of Stock Awards. The Company hereby grants to the Employee as a
separate incentive and not in lieu of any salary or other compensation for his
or her services, an Award with respect to the number of Stock Awards set forth
on page 1 of this Agreement, subject to all the terms and conditions in this
Agreement and the Plan. Employee understands and agrees that this Award does not
guarantee any future Stock Award grants and that grants are made at the sole
discretion of the Company.

2. Company’s Obligation to Pay. Unless and until a Stock Award has vested in
accordance with the terms hereof, the Employee will have no right to payment of
a Share with respect to the Stock Award. Prior to actual payment of any Shares
pursuant to vested Stock Awards, each Stock Award represents an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. No Shares shall be issued until after the Stock Awards have vested
in accordance with the terms hereof and shall be issued in accordance with the
settlement terms hereof. Notwithstanding Section 9.6 of the Plan, the Stock
Awards will only be settled, if at all, in Shares, provided that to the extent a
fractional share is earned, the number of Shares paid shall be rounded down to
the nearest whole number and no fractional Share shall be issued.

3. Vesting of Stock Awards and Issuance of Shares.

(a) Subject to paragraphs 4, 5 and 6, the Stock Awards subject to this Agreement
will vest as to the number of Stock Awards, and on the dates shown, on the first
page of this Agreement (each a “Vesting Date”), but in each case, only if the
Employee has been continuously employed by, or providing consulting services to,
the Company or one of its Affiliates from the date of this Award until the
applicable Vesting Date of the Stock Awards. If Employee has had a Termination
of Service prior to such date(s), the Award shall terminate, as set forth in
paragraph 6.

(b) Subject to earlier issuance pursuant to paragraph 4 or 5, upon each Vesting
Date, one Share shall be issued for each Stock Award that vests on such Vesting
Date, subject to the terms and provisions of the Plan and this Agreement.

(c) If the Committee, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Stock Award, the payment of such
accelerated portion of the Stock Award nevertheless shall be made at the same
time or times as if such Stock Award had vested in accordance with the vesting
schedule set forth on the first page of this Agreement (whether or not the
Employee remains employed by the Company or by one of its Affiliates as of such
date(s)).

(d) Notwithstanding the foregoing, if the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Stock Award in connection with Employee’s “separation from service”
within the meaning of Section 409A) and if (i) Employee is subject to U.S.
income tax, and (ii) Employee is a “specified employee” within the meaning of
Section 409A at the time of such separation from service, then any such
accelerated Stock Awards otherwise payable within the six (6) month period
following Employee’s separation from service instead will be paid on the date
that is six (6) months and one (1) day following the date of Employee’s
separation from service, unless the Employee dies following his or her
separation from service prior to such time, in which case, the Stock Awards will
be paid to the Employee’s estate upon his or her death, subject to paragraph 7.
Thereafter, such Stock Awards shall continue to be paid in accordance with the
requirements of paragraph 3(c). For purposes of this Agreement, “Section 409A”
means Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and
any final Treasury Regulations and other Internal Revenue Service guidance
thereunder, as each may be amended from time to time (“Section 409A”). This
paragraph 3(d) shall only apply to the extent necessary to avoid taxation under
Section 409A.

(e) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Shares subject to the Stock Award granted under
this Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities herein will be interpreted to so comply.



--------------------------------------------------------------------------------

(f) No fractional Shares shall be issued under this Agreement. To the extent a
fractional share is earned, the number of Shares paid shall be rounded down to
the nearest whole number and no fractional Share shall be issued.

4. Death. In the event of the Employee’s death, the remaining Stock Awards shall
automatically and with no exercise of discretion by the Committee become fully
vested, and shall be settled, on the date of death. Notwithstanding the previous
sentence, if in the event that within one year of the date of this Agreement,
Employee dies, this Stock Award shall immediately thereupon terminate.

5. Retirement.

(a) Except as would result in taxation under Section 409A, a portion of the
remaining Stock Awards automatically and with no exercise of discretion by the
Committee shall become fully vested, and shall be settled, and applicable taxes
shall be withheld by the Company or its designated Affiliate in accordance with
paragraph 7 in the first year on or after the one-year anniversary of this
Agreement that the Employee is eligible for Retirement (as defined below) on
(1) the later of the date that the Employee is so eligible for Retirement or
November 15th of such year. The portion of the remaining Stock Awards that vests
and is settled in accordance with the preceding sentence shall have an aggregate
market value sufficient to pay any taxes required to be withheld by the Company
(or an Affiliate) solely as a result of (a) the Employee’s becoming eligible to
receive shares of common stock upon Retirement pursuant to paragraph 5(b), and
(b) the vesting and settlement of such portion of the remaining Stock Awards.

(b) In the event of Employee’s Retirement (as defined below) that, in the case
of U.S. taxpayers, qualifies as a “separation from service” within the meaning
of Section 409A, the remaining Stock Awards automatically and with no exercise
of discretion by the Committee shall become fully vested, and shall be settled,
on the date of such Retirement. Notwithstanding any other provision of this
paragraph 5, if in the event that within one year of the date of this Agreement,
Employee has a Termination of Service due to Retirement, no portion of this
Stock Award will vest and this Stock Award shall immediately thereupon
terminate. If (i) Employee is subject to U.S. income tax, and (ii) Employee is a
“specified employee” within the meaning of Section 409A at the time of such
Retirement then the payment of such accelerated Stock Awards will not be made
until the date six (6) months and one (1) day following the date of such
Retirement, unless the Employee dies following such Retirement prior to such
time, in which case, the Stock Awards will be paid to the Employee’s estate (or
beneficiary) upon his or her death, subject to paragraph 7.

For purposes of this Agreement, “Retirement” shall mean Employee’s Termination
of Service for any reason (other than due to Employee’s misconduct as determined
by the Company in its sole discretion) after Employee has attained age 60 and
completed at least five (5) years of continuous service as an Employee of the
Company or an Affiliate.

6. Termination of Service. Notwithstanding any contrary provision of this
Agreement and except as set forth in paragraphs 3, 4 or 5, the balance of the
Stock Awards that have not vested will be forfeited and cancelled automatically
at the time of the Employee’s Termination of Service. For purposes of this
Agreement, Termination of Service shall have the meaning set forth in the Plan
and be determined by reference to Employee’s active service without reference to
any other agreement, written or oral, including Employee’s contract of
employment (if any). Thus, in the event of Employee’s Termination of Service
(whether or not in breach of local labor laws), unless otherwise expressly
provided for under this Agreement, Employee’s right to vest in the Stock Awards
under the Plan, if any, will terminate effective on Employee’s Termination of
Service and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Committee shall have the exclusive discretion
to determine when the Employee has incurred a Termination of Service.

7. Withholding Taxes. Regardless of any action the Company or Employee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, or other tax-related items related to the Employee’s
participation in the Plan and legally applicable to the Employee (“Tax-Related
Items”), the Employee acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by the Employee is and remains the Employee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Employee further acknowledges that the Company and/or the Employer
(a) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Awards, including
the grant or vesting of the Stock Awards, the subsequent sale of Shares acquired
under the Plan and the receipt of dividends, if any; and (b) does not commit to
and is under no obligation to structure the terms of the Stock Awards or any
aspect of the Stock Awards to reduce or eliminate the Employee’s liability for
Tax-Related Items, or achieve any particular tax result. Further, if Employee
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, Employee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.



--------------------------------------------------------------------------------

No payment will be made to the Employee (or his or her estate) for the Stock
Award unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Employee with respect to the payment of any
Tax-Related Items obligations of the Company and/or the Employer with respect to
the Stock Awards. In this regard, the Employee authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(a) withholding from Employee’s wages or other cash compensation paid to
Employee by the Company or the Employer; or

(b) withholding from proceeds of the sale of Shares acquired upon vesting of the
Stock Awards, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Employee’s behalf pursuant to this authorization);
or

(c) withholding in Shares to be issued upon settlement of the Stock Awards; or

(d) surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.

If the obligation for Tax-Related Items is satisfied by withholding Shares, for
tax purposes, the Employee is deemed to have been issued the full number of
Shares subject to the Stock Award, notwithstanding that a number of the Shares
is held back solely for the purpose of paying the Tax-Related Items due as a
result of the Employee’s participation in the Plan. The Employee shall pay to
the Company or Employer any amount of Tax-Related Items that the Company may be
required to withhold or account for as a result of the Employee’s participation
in the Plan that cannot be satisfied by one or more of the means previously
described in this paragraph 7. The Employee acknowledges and agrees that the
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares if Employee fails to comply with his or her obligations in connection
with the Tax-Related Items.

It is the Company’s current practice to withhold a portion of the Shares
scheduled to be issued pursuant to vested Stock Awards that have an aggregate
market value sufficient to pay the Tax-Related Items. The Company will only
withhold whole Shares and therefore the Employee also authorizes deduction
without notice from salary or other amounts payable to the Employee of cash in
an amount sufficient to satisfy the Employer’s remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Employee, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of a
scheduled Vesting Date (or other required withholding event), of his or her
intent to satisfy the tax withholding requirement by remitting the full amount
of the tax withholding to the Company on the scheduled Vesting Date (or other
required withholding event). In the event that Employee provides such written
notice and fails to satisfy the amounts required for the Tax-Related Items by
the Vesting Date (or other required withholding event), the Company shall
satisfy the tax withholding requirement pursuant to the first two sentences of
this paragraph. However, the Company reserves the right to withhold for
Tax-Related Items pursuant to any means set forth in this paragraph.

8. Vesting/ Foreign Taxes Due. If Employee is subject to tax in a country
outside the U.S. (“Foreign Country”) and if pursuant to the tax rules in such
Foreign Country, Employee will be subject to tax prior to the date that Employee
is issued Shares pursuant to this Agreement, the Committee, in its discretion,
may accelerate vesting and settlement of a portion of the Stock Awards to the
extent necessary to pay the foreign taxes due (and any applicable U.S. income
taxes due as a result of the acceleration of vesting and settlement) but only if
such acceleration does not result in adverse consequences under Section 409A (as
permitted under Treasury Regulation Section 1.409A-3(j)(4)(xi)).

9. Beneficiary Designation. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee’s designated beneficiary to the extent such designation is valid
under applicable law, or if no such beneficiary survives the Employee or no
beneficiary is designated, the person or persons entitled to such distribution
or delivery under the Employee’s will or, to the executor of his or her estate.
In order to be effective, a beneficiary designation must be made by the Employee
in a form and manner acceptable to the Company and permitted by the Company. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.



--------------------------------------------------------------------------------

10. Conditions to Issuance of Shares. The Shares deliverable to the Employee on
the applicable settlement date may be either previously authorized but unissued
Shares or issued Shares that have been reacquired by the Company. The Company
shall not be required to issue any Shares hereunder so long as the Company
reasonably anticipates that such issuance will violate Federal securities law,
foreign securities law or other applicable law; provided however, that in such
event the Company shall issue such Shares at the earliest possible date at which
the Company reasonably anticipates that the issuance of the shares will not
cause such violation. For purposes of the previous sentence, any issuance of
Shares that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Internal Revenue Code or foreign tax
law shall not be treated as a violation of applicable law.

11. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Stock Award unless and until Shares have been
issued in accordance with paragraph 3, 4 or 5, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Employee.
Except as provided in paragraph 12, after such issuance, recordation, and
delivery, the Employee will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

12. Adjustments. The Award is subject to adjustment in accordance with
Section 4.3 of the Plan.

13. Nature of Grant. In accepting the grant of Stock Awards, the Employee
acknowledges that:

(a) the grant of the Stock Awards is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Awards,
or benefits in lieu of Stock Awards, even if Stock Awards have been granted
repeatedly in the past;

(b) all decisions with respect to future Stock Award grants, if any, will be at
the sole discretion of the Company;

(c) the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate his or her employment relationship at any time;

(d) the Employee is voluntarily participating in the Plan;

(e) the Stock Awards are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which are outside the scope of the Employee’s employment contract, if any;

(f) the Stock Awards and the Shares subject to the Stock Awards are not intended
to replace any pension rights or compensation;

(g) the Stock Awards are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer;

(h) the Stock Awards grant and the Employee’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any Affiliate;

(i) the future value of the Shares is unknown and cannot be predicted with
certainty; further, neither the Company, nor any Affiliate is responsible for
any foreign exchange fluctuation between local currency and the United States
Dollar that may affect the value of the Stock Awards;

(j) in consideration of the grant of the Stock Awards, no claim or entitlement
to compensation or damages shall arise from forfeiture of the Stock Awards
resulting from Employee’s Termination of Service with the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Employee irrevocably releases the Employer from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, the Employee shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim; and



--------------------------------------------------------------------------------

(k) the Stock Awards and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

14. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan, or his or her acquisition or sale of the
underlying Shares. The Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Employee’s
participation in the Plan before taking any action related to the Plan.

15. Data Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Agreement by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Employee’s participation in the Plan.

The Employee understands that the Company and its Affiliates may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company or any Affiliate, details of all
Stock Awards or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Employee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Personal Data”).

The Employee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Employee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Employee’s country. The Employee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Personal Data by contacting the Employee’s local
human resources representative. The Employee authorizes the recipients to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Employee’s participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom the
Employee may elect to deposit any Shares received upon vesting of the Stock
Awards. The Employee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Employee’s local human resources representative. The Employee understands that
refusal or withdrawal of consent may affect the Employee’s ability to
participate in the Plan or to realize benefits from the Stock Awards. For more
information on the consequences of the Employee’s refusal to consent or
withdrawal of consent, the Employee understands that he or she may contact his
or her local human resources representative.

16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Terms used in this Agreement that are not defined in this Agreement
will have the meaning set forth in the Plan.

17. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any portion of the Stock Award has vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

18. No Modification of At-Will Status. Employee understands and agrees that this
Agreement does not impact in any way the right of the Employer to terminate or
change the terms of the employment of Employee at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Employee understands and agrees that unless contrary to applicable
local law or there is an employment contract in place providing otherwise, his
or her employment is “at-will” and that either the Employer or Employee may
terminate Employee’s employment at any time and for any reason subject to
applicable local law. Employee also understands and agrees that his or her
“at-will” status (if applicable) can only be changed by an express written
contract signed by an authorized officer of the Company and Employee if the
Employee’s employer is the Company.



--------------------------------------------------------------------------------

19. Non-Transferability of Award. Except as otherwise herein provided, the Stock
Awards herein granted and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of such Stock Award, or of any right or privilege conferred
hereby, contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred hereby, such Stock Award and the rights and privileges conferred
hereby will immediately become null and void.

20. Binding Agreement. Subject to the limitation on the transferability of the
Stock Award contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the Employee and the Company.

21. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom, San Francisco, California 94105, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Employee will be addressed to the Employee at the address set
forth on the records of the Company. Any such notice will be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, and deposited, postage prepaid, in a United States post office or
generally recognized international courier such as DHL or Federal Express.

22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

23. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

24. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.

25. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

26. Notice of Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of San Francisco County, California, or
the federal courts for the United States for the Northern District of California
and no other courts, where this grant is made and/or to be performed.

27. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

28. Language. If the Employee has received this Agreement, including Appendices,
or any other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.



--------------------------------------------------------------------------------

29. Appendix B. Notwithstanding any provisions in this Agreement, the Stock
Awards shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for Employee’s country. Moreover, if the Employee
relocates to one of the countries included in Appendix B, the special terms and
conditions for such country will apply to the Employee, to the extent Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. As stated above, Appendix B constitutes part of this Agreement.

30. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the Stock Awards
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

* * *



--------------------------------------------------------------------------------

APPENDIX B

ADDITIONAL TERMS AND CONDITIONS OF THE GAP, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

NON-U.S. EMPLOYEES

Terms and Conditions

This Appendix B includes special terms and conditions applicable to Employee if
Employee resides in one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.

Notifications

This Appendix also includes country-specific information of which Employee
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of May 2011. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that
Employee does not rely on the information noted herein as the only source of
information relating to the consequences of Employee’s participation in the Plan
because the information may be out of date at the time that Employee vests in
Share Awards or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to
Employee’s particular situation, and the Company is not in a position to assure
Employee of any particular result. Accordingly, Employee is advised to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, please note that if Employee
is a citizen or resident of a country other than the country in which he or she
is currently working, or transfers employment after grant, the information
contained in this Appendix may not be applicable to Employee.

CANADA

Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Stock Awards does not provide any right
for Employee to receive a cash payment and the Stock Awards will be settled in
Shares only.

The following provisions will apply to Employees who are residents of Quebec:

Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.

Authorization to Release and Transfer Necessary Personal Information. This
provision supplements paragraph 15 of Appendix A of the Agreement:

Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Employee further authorizes the Company and its Affiliates and the Committee,
which administers the Plan, to disclose and discuss the Plan with their
advisors. Employee further authorizes the Company and any Affiliate to record
such information and to keep such information in Employee’s employee file.

FRANCE

Taxation of Award. This Award is not intended to be French tax-qualified.

Language Consent. In accepting the grant of the Stock Awards and the Agreement
which provides for the terms and conditions of the Stock Awards, Employee
confirms that he or she has read and understood the documents relating to the
Stock Awards (the Plan and the Agreement), which were provided in the English
language. Employee accepts the terms of these documents accordingly.



--------------------------------------------------------------------------------

Consentement Relatif à la Langue Utilisée. En acceptant cette attribution
gratuite d’actions et ce contrat qui contient les termes et conditions de cette
attribution gratuite d’actions, l’employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et le Contrat d’Attribution) qui
lui ont été communiqués en langue anglaise. , L’employé en accepte les termes en
connaissance de cause.

Exchange Control Information. Employee may hold Shares acquired under the Plan
outside of France provided he or she declares all foreign accounts, whether
open, current, or closed, in his or her income tax return. Furthermore, Employee
must declare to the customs and excise authorities any cash or bearer securities
he or she imports or exports without the use of a financial institution when the
value of the cash or securities is equal to or exceeds €10,000 (for 2011).

HONG KONG

Securities Law Notice. The Stock Awards and Shares issued upon vesting (if any)
do not constitute a public offering of securities under Hong Kong law and are
available only to Employees of the Company and its Affiliates. The Agreement,
including this Appendix B, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Award is intended only for the personal use of each
eligible Employee of the Company or its Affiliates and may not be distributed to
any other person. If Employee is in any doubt about any of the contents of the
Agreement, including this Appendix B, or the Plan, Employee should obtain
independent professional advice.

Vesting of Stock Awards and Sale of Shares. In the event the Employee’s Stock
Awards vest and Shares are issued to the Employee within six months of the date
of grant, the Employee agrees that he or she will not dispose of any of such
Shares prior to the six-month anniversary of the date of grant.

INDIA

Tax Information. The amount subject to tax at vesting may be dependent upon a
valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.

Exchange Control Obligations. Employee understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the proceeds
into local currency within ninety (90) days of receipt. Employee will receive a
foreign inward remittance certificate (“FIRC”) from the bank where he or she
deposits the foreign currency. Employee should maintain the FIRC as evidence of
the repatriation of fund in the event the Reserve Bank of India or the Employer
requests proof of repatriation.

INDONESIA

Exchange Control Information. If Employee remits proceeds from the sale of
Shares into Indonesia, the Indonesian Bank through which the transaction is made
will submit a report on the transaction to the Bank of Indonesia for statistical
reporting purposes. For transactions of US$10,000 or more, a description of the
transaction must be included in the report. Although the bank through which the
transaction is made is required to make the report, Employee must complete a
“Transfer Report Form.” The Transfer Report Form should be provided to Employee
by the bank through which the transaction is made.

KOREA

Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Shares to repatriate the proceeds to
Korea within 18 months of the sale.



--------------------------------------------------------------------------------

PEOPLE’S REPUBLIC OF CHINA

Mandatory Sale of Shares Upon Vesting. By accepting the Stock Awards, the
Employee acknowledges and agrees that the immediate sale of the Shares issued
upon the vesting of Stock Awards is required unless the Company, in its sole
discretion, determines otherwise. Such Shares will be transferred to a brokerage
firm designated by the Company (the “Brokerage Firm”). The Brokerage Firm, on
the Employee’s behalf, may thereafter immediately sell the Shares at the
prevailing market price pursuant to any process for the sale set forth by the
Company, and deliver the proceeds less the Tax-Related Items and any broker
fees, to the Company or its designee, which would then remit the net proceeds to
the Employee through the Company’s or Affiliate’s special purpose bank account
in China. As a result of the immediate sale of Shares as set forth in this
Appendix B, no Shares would be delivered to the Employee, and the Employee would
not have any resulting rights as a shareholder of the Company.

Special Administration in China. The Employee’s ability to be issued Shares at
vesting shall be contingent upon the Company or its Affiliate obtaining approval
from the State Administration of Foreign Exchange (“SAFE”) for Employee’s
participation in the Plan (to the extent required as determined by the Company
in its sole discretion) and the establishment of a SAFE-approved bank account.
If at the time of vesting, SAFE approval has not been obtained, the Company may
cancel this Stock Award with no liability, compensation or benefits in lieu of
compensation due to Employee. Employee understands and agrees that he or she
will be required to immediately repatriate the proceeds from the vesting/
immediate sale of Shares to China. Employee further understands that such
repatriation of proceeds may need to be effected through a special foreign
exchange account established by the Company or Affiliate and Employee hereby
consents and agrees that the proceeds from the vesting/ immediate sale of Shares
may be transferred to such special account prior to being delivered to
Employee’s personal account. Furthermore, Employee understands that due to SAFE
approval requirements, there may be delays in delivering the proceeds to
Employee, Employee will bear any exchange rate risk during the period between
vesting and when the proceeds are delivered to him or her, Employee may be
required to open a U.S. dollar bank account to receive the proceeds and also
Employee may be required to pay the Company or an Affiliate the taxes due at
vesting prior to receiving the proceeds from vesting/ immediate sale of Shares.

Please note that these special administration procedures will not apply to non
Chinese Nationals.

The provisions above pursuant to which Employee agrees to sell all Shares issued
to him or her immediately when the Shares are issued to him or her upon vesting
at the then current market price is intended to be a plan pursuant to Rule
10b5-1 of the U.S. Securities Exchange Act of 1934 to the extent Employee is
subject to this Act. By signing the Agreement, Employee represents that he or
she is not aware of any material non-public information about the Company at the
time he or she is signing the Agreement.

SINGAPORE

Securities Law Notice. The grant of Stock Awards is made in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) for which it is
exempt from the prospectus and registration requirements under the SFA.

Director Notification Obligation. If Employee is a director, associate director
or shadow director (i.e., a non-director who has sufficient control so that the
directors act in accordance with the directions and instructions of this
individual) of the Company’s local entity in Singapore, he or she is subject to
notification requirements under the Singapore Companies Act. Some of these
notification requirements will be triggered by Employee’s participation in the
Plan. Specifically, Employee is required to notify the local Singapore company
when he or she acquires or disposes an interest in the Company, including when
Employee receives Shares upon vesting of this Award and when Employee sells
these Shares. The notification must be in writing and must be made within two
days of acquiring or disposing of any interest in the Company (or within two
days of initially becoming a director, associate director or shadow director of
the Company’s local entity in Singapore). If Employee is unclear as to whether
he or she is a director, associate director or shadow director of the Company’s
local entity in Singapore or the form of the notification, he or she should
consult with his or her personal legal advisor.

UNITED KINGDOM

Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Stock Awards does not provide any right
for Employee to receive a cash payment and the Stock Awards will be settled in
Shares only.

Tax and National Insurance Contributions Acknowledgment. The following provision
supplements paragraph 7 of the Agreement:



--------------------------------------------------------------------------------

Employee agrees that if Employee does not pay or the Employer or the Company
does not withhold from Employee the full amount of Tax-Related Items that
Employee owes in connection with the vesting of the Stock Award and/or the
acquisition of Shares pursuant to the vesting of the Stock Award, or the release
or assignment of the Stock Award for consideration, or the receipt of any other
benefit in connection with the Award (the “Taxable Event”) within ninety
(90) days after the Taxable Event, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then
the amount that should have been withheld shall constitute a loan owed by
Employee to the Employer, effective ninety (90) days after the Taxable Event.
Employee agrees that the loan will bear interest at the official rate of HM
Revenue and Customs (“HMRC”) and will be immediately due and repayable by
Employee, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
Employee by the Employer, by withholding in Shares issued upon vesting of the
Award or from the cash proceeds from the sale of such Shares or by demanding
cash or a cheque from Employee. Employee also authorizes the Company to withhold
the transfer of any Shares unless and until the loan is repaid in full.

Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Employee is an officer or executive director and
Tax-Related Items are not collected from or paid by Employee within ninety
(90) days of the Taxable Event, the amount of any uncollected Tax-Related Items
may constitute a benefit to Employee on which additional income tax and National
Insurance contributions may be payable. Employee will be responsible for
reporting any income tax and National Insurance contributions due on this
additional benefit directly to HMRC under the self-assessment regime.

* * *